IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROL]NA
UNITED STATES OF AMERICA,
Plaintiff.
v. Case No. 18-cv-102

MARK ANTHONY LOVELY

Defendant,

\_/\_/\_/\_/\_/VVVVV

ZND RESPONSE IN OPPOSITION TO PLAH\ITIFF’S MOTION FOR SUlVH\/IARY
JUDGMENT

This 2nd Response in Opposition to Plaintiff’ s Motion for Sumrnary Judgment is
to introduce further evidence in the same vain as the 2009 evidence This evidence
concerns taXyear 2010 which is one of the taXyears that the Plaintiff says that Defendant
was a “W-2” wage earner, which he was not, it is also one of the taXyears that Plaintiff
says were frivolous, but this to is untrue

The 2010 Form 1040 and Forrns 4852 which are now on the record as evidence,
just as in 2009 there is evidence to the contrary to the allegations being rnade. lt can be
seen that Defendant signed the 2010 return and Forms 4852 on 2-11-2011. Defendant
received LTR 12C dated3 -22-2011 which 1 will attach as EXhibit L. This letter is
basically trying to get Defendant to impeach his own Forms 4852 and send in the W-2’s
which Plaintiff, and IRS already had, but the IRS was searching for ways to get
Defendant to basically say that he agreed with the W-2’s which the Forrns 4852,
rebutted/corrected. Defendant answered this letter (LTR 12C) which is page 4 of Exhibit

L. Defendant received Notice CP49 Dated April 25, 2011, which will be page 5 of

Case 1:18-cv-00102-LCB-.]EP Document 31 Filed 12/26/18 Paoe 1 of 3

Exhibit L. Wherein Defendant’s refund is applied to 1999, and 2002, Which Defendant
asked what is the difference between 2010 and 1999/2002 or any of the other years in
question. Defendant believes that Plaintiff agrees that the years in question are not
frivolous, and Plaintiff has actually processed the returns, and made refunds Plaintiff’ S
reasoning and or accusations that the returns are frivolous are empty when viewed with
what the IRS has actually done. Defendant knows that the Plaintiff knows that 100’s of
1000’3 of returns just like Defendants that have been processed and refunds issued
without as much as one letter asking for further information Others have been asked and
like Defendant have complied, but unlike Defendant have had refund checks issued.
Again Defendant believes that this reason for his persecution must be either his religious

views, and or Christian Conservative values.

Date: Decernber 26, 2018 ReSpectfully Subrni§ted» //
he rif i”j:¢/"% 1/,,'»..»¢""

Ma;rk Anthony Lovely

c/o 1235 Arnylee Trail
Kernersville, NC 27284
Phone: (336) 601-4641
Email:

Authorized Representative

 

Case 1:18-cv-00102-LCB-.]EP Document 31 Filed 12/26/18 Paoe 2 of 3

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that on this 26th day of Decernber, 2018, I electronically filed the
foregoing Z”d RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT with the Clerk of Court using the CMfECF system, which wiil send
notification of such filing to those registered to receive it. l also served a copy via first class mail
to:

Erin F. Darden, Trial Attorney

U.S. Department of Justice, Tax Division
PO Box 227r

Washington, D.C. 20044

attorney for the Plaintiff: United States of America.

Date: December 26, 2018

.-*'? ,.1 (- '
f %
Mark Anthony ly
Authorized Representative

       

Case 1:18-cv-00102-LCB-.]EP Document 31 Filed 12/26/18 Paoe 3 of 3

